Citation Nr: 1324777	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left tympanic membrane perforation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes the file contains VA treatment records from June 2013 which were not considered by the agency of original jurisdiction (AOJ) in the March 2010 statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.37(a).  However, the Board finds this new evidence relates only to dental treatment and is therefore not relevant to the Veteran's current claim for a left eardrum injury.  As such, the Board finds waiver of AOJ consideration is not required and appellate review may continue.


FINDING OF FACT

The weight of the evidence establishes that the Veteran's left tympanic membrane perforation was caused by a VA procedure performed without the Veteran's informed consent.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for left tympanic membrane perforation as a result of VA medical treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§  3.361, 17.32 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking benefits for his left ear tympanic membrane perforation and resulting surgery under 38 U.S.C.A. § 1151.  The Veteran alleges that on July 15, 2009 he went to the VA medical center for a regular doctor's appointment.  The Veteran asserts that after his appointment his physician noted the Veteran had a considerable amount of wax in his right ear and asked if he would like to have the wax cleaned from his ear.  The Veteran asserted he was not informed of any chance of damage to his ear from this procedure, or of any alternative procedures available.  He asserted a nurse then flushed the wax from his right ear and asked if they Veteran wanted his left ear cleaned as well.  The Veteran then agreed.  However, the Veteran asserted while the nurse was flushing his left ear he asked her to stop due to the pain.  The Veteran stated he later learned his left eardrum was perforated due to this cleaning procedure.  The Veteran subsequently had surgery in October 2009 to repair his perforated ear drum and now has a scar behind his left ear.  The Veteran asserted that if he had been informed of the possible complication from the ear cleaning he would not have agreed to have the procedure performed.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id.  

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In order to determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  VA regulations provide that informed consent is freely given consent that follows a careful explanation of the proposed course of treatment.  The practitioner must explain in language understandable to the patient the nature of the proposed procedure, the expected benefits, reasonably foreseeable associated risks, and reasonable and available alternatives.  38 C.F.R. § 17.32(c).  Informed consent must be appropriately documented in the health record.  38 C.F.R. § 17.32(d).

VA treatment records reflect that on July 15, 2009 a registered nurse performed an ear irrigation procedure on the Veteran.  The nurse noted the Veteran was instructed on the procedure and his ears were irrigated bilaterally.  The nurse noted before the procedure cerumen, ear wax, was present.  The ears were then irrigated with warm tap water.  The nurse noted the Veteran reported pain in his left ear, so his physician examined his ear prior to discharge.  The nurse also noted the Veteran developed dizziness.

The following month the Veteran was seen by a VA physician in the otolaryngology department who noted the Veteran had tympanic membrane perforation of approximately 90 percent on the left side.  The physician noted the Veteran continued to have chronic draining and was started on antibiotics.  Therefore the Board finds the Veteran developed an additional disability, a tympanic membrane perforation, or a perforated eardrum.

In September 2009 the Veteran was provided with a VA examination.  The examiner noted the Veteran's history consistent with the record.  The examiner opined that it was at least as likely as not that the irrigation of the left ear did cause a perforation of the left tympanic membrane.  However, the examiner opined this is a complication that can occur with the irrigation process.  The examiner opined this did not mean there was carelessness, negligence, lack of proper care, error in judgment, or similar incident of fault on the part of the VA furnishing medical care.  

The Board finds the examiner's report establishes the Veteran's additional disability, his left ear tympanic membrane perforation, was caused by his VA treatment of left ear irrigation.  

However, as discussed above, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151 but rather, the evidence must show that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  

In order to establish carelessness on the VA's part the evidence may establish VA failed to exercise a reasonable degree of care during the treatment.  38 C.F.R. § 3.361(d)(1)(i).  However, in this case the Board finds none of the medical evidence of record suggests the VA did not exercise reasonable care in providing the irrigation of the Veteran's left ear.  Instead, the VA examiner specifically opined this complication was a reasonably foreseeable occurrence with the irrigation process.  As such, the Board finds the evidence does not establish the VA failed to exercise a reasonable degree of care.

However, carelessness may also be established by showing the VA furnished care or treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  As discussed above, under VA regulations the practitioner must clearly explain to the Veteran the reasonably associated risks and available alternatives before performing a procedure.  38 C.F.R. § 17.32(c).  In this case, the Veteran has clearly asserted that the nurse did not inform him that eardrum perforation was an associated risk, or that alternative procedures were available.  Moreover, the Veteran also asserted that if he had been informed of the associated risks he would not have elected to proceed with the irrigation procedure.

Review of the record also does not clearly reflect informed consent was provided before the ear irrigation procedure on July 15, 2009.  The treatment record from that day only provides the Veteran was instructed on the procedure.  However, this brief notation does not indicate the Veteran was informed of the foreseeable associated risks and available alternatives as required by 38 C.F.R. § 17.32(c).  In addition, the Court of Appeals for Veterans Claims (Court) has held the presumption of regularity does not apply to the scope of the information given to a patient by a VA doctor with regard to the risks involved with any particular treatment for claims under section 1151.  McNair v. Shinseki, 25 Vet. App. 98 (2011).  As such, the evidence of record does not clearly establish the Veteran provided informed consent before the procedure in question, and the VA is not entitled to any presumption that such consent was obtained.  The Board finds that further information on this point is not warranted given the facts of this case (a remand is unwarranted due to the injur in question).      

Therefore, giving the Veteran the benefit of the doubt, the Board finds the evidence fails to establish informed consent was provided before the Veteran's left ear was irrigated.

Based on the foregoing, the Board finds the Veteran developed an additional disability, left eardrum perforation, that was as likely as not caused by a VA procedure performed without the Veteran's informed consent.  38 C.F.R. § 3.361.  Therefore, the Board finds the requirements of 38 U.S.C.A. § 1151 are met and the Veteran's claim is granted.

ORDER

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for left tympanic membrane perforation is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


